DETAILED ACTION
Status of Claims
In the response filed May 5, 2021, Applicant canceled claims 19-24, 26-31, 33 and 34, and claims 1-18, 25, and 32 were previously canceled.  Claims 35-54 were added. Claims 35-54 are pending in the current application. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2021 has been entered.
 

Response to Arguments
Claim 34 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Since Claims 34 was canceled, the rejection is moot. 
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant asserts that the newly presented claims recite a practical application of an abstract idea.  Examiner respectfully disagrees.  Overall, the claimed invention recites marketing activity of sharing promotions within a social media network. The rejection is maintained. 
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 35-54 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 35-54 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., system and server) and process (i.e., a method).
 Although claims 35-54 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 35-54 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 
The identified limitations of independent claim 54(representative of independent claims 35 and 46) recite:
generate a personal coupon from a merchant coupon of a merchant by adding a promotion user identifier (ID) of the promotion user to the merchant coupon; 
convert the personal coupon into a format for sharing over the social media platform; 
monitor use of the transmitted personal coupon among a plurality of user clients of developed users who are registered with the social media platform and who are in a social relationship chain of the promotion user, based on the promotion user ID in the personal coupon; 
record promotion effect information of the promotion user according to a degree of the use of the transmitted personal coupon on the social media platform; and 
share the converted personal coupon using the format for sharing in communications with user clients of plurality of developed users on the social media platform
The identified limitations recite sharing promotions and monitoring promotions usage within a social network, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor and computing system) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on 
As a whole, the additional elements recite:
a promotion user client of a promotion user; and 
a social media server in communication the promotion user client, the social media server implementing a social media platform on which a plurality of users including the promotion user are registered, 
wherein the social media server comprises at least one server memory configured to store server computer program code, and at least one server processor configured to access the at least one server memory and operate according to the server computer program code to: 
transmit the converted personal coupon to the promotion user client; 
provide a feedback reward to the promotion user on the social media platform according to the promotion effect information, and 
wherein the promotion user client comprises at least one client memory configured to store client computer program code, and at least one client processor configured to access the at least one client memory and operate according to the client computer program code to: 
receive the converted personal coupon from the social media server; 
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of transmitting and receiving promotion data. The server in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 36-45 and 47-53, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 54: server, memory and processors to execute transmitting and receiving promotion data via a server, MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 35-54, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 36-45 and 47-53, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35-54 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 2011/0251880 A1) in view of Wu (US 2013/0346172 A1).

Regarding claims 35, 46, and 54, Butler discloses a system comprising: 
a promotion user client of a promotion user (Paragraph [0078]); and 
a social media server in communication the promotion user client, the social media server implementing a social media platform on which a plurality of users including the promotion user are registered (Paragraph [0078]), 
wherein the social media server comprises at least one server memory configured to store server computer program code (Paragraph [0078]), and at least one server processor configured to access the at least one server memory and operate according to the server computer program code to: 
generate a personal coupon from a merchant coupon of a merchant by adding a promotion user identifier (ID) of the promotion user to the merchant coupon (Paragraph [0028]: transmitting to a first consumer a first coupon, via an electronic distribution channel, the first coupon having an associated first unique coupon identifier, the first consumer having a first consumer identification number associated with at least one of a retail entity and an incentive program); 
convert the personal coupon into a format for sharing over the social media platform (Paragraph [0028]: receiving a request from the first consumer to transmit a second coupon having an associated second unique coupon identifier to a second consumer, wherein the second coupon provides an incentive of different value than the first coupon, the request being initiated from at least one of a social media channel and an electronic communications channel… authenticating the second consumer to determine if the second consumer is registered with the at least one of the retail entity and the incentive program, and has been assigned a second consumer identification number); 
transmit the converted personal coupon to the promotion user client (Paragraph [0028]: transmitting the second coupon to the second consumer via an electronic distribution channel if the second consumer is authenticated); 
monitor use of the transmitted personal coupon among a plurality of user clients of developed users who are registered with the social media platform and who are in a social relationship chain of the promotion user, based on the promotion user ID in the personal coupon (Paragraph [0023]: the coupon tracking component 25 may store associations in the coupon database and/or the consumer database. In some embodiments, coupons may be associated with a unique coupon identifier stored in the coupon database 18. In some embodiments, each unique coupon identifier may be associated with only one of consumers 12, 14 at a time. In some examples, the coupon data may include the unique coupon identifier. In that case, upon transmitting the coupon to the receiving consumer 14, the unique coupon identifier may be associated with the receiving consumer 14 and disassociated with the transmitting consumer); 
wherein the promotion user client comprises at least one client memory configured to store client computer program code, and at least one client processor configured to access the at least one client memory and operate according to the client computer program code to: 
transmitting the second coupon to the second consumer via an electronic distribution channel if the second consumer is authenticated); and 
share the converted personal coupon using the format for sharing in communications with user clients of plurality of developed users on the social media platform (Paragraph [0028]).
Bulter discloses the limitations above. Butler does not explicitly disclose:
record promotion effect information of the promotion user according to a degree of the use of the transmitted personal coupon on the social media platform; and 
provide a feedback reward to the promotion user on the social media platform according to the promotion effect information.
Wu teaches:
record promotion effect information of the promotion user according to a degree of the use of the transmitted personal coupon on the social media platform (Paragraph [0055]: the marketing system can measure the traffic generated through the URL and credit the purchaser for the amount of activity that they have generated. The marketing system determines how to weigh the different types of activity, which is then used to determine the value of the sharing and social activity. Activity can comprise, for example, comments, Likes, +1s, responses, re-tweets, and clicks, and each type of activity can be weighted differently to account for its different marketing value compared to the other types); and 
provide a feedback reward to the promotion user on the social media platform according to the promotion effect information (Paragraph [0055]: An algorithm calculates the value based upon the amount of weighted activity and determines whether the value surpasses a vendor-set threshold for the purchased to receive a credit towards their initial purchase price).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butler to disclose record promotion effect information of the promotion user according to a degree of the use of the transmitted personal coupon on the social media platform; and provide a feedback reward to the promotion user on the social media platform according to the promotion effect information as taught by Wu because it would have effectively improved sharing of promotions 
Regarding claims 36 and 47, Butler discloses wherein the monitoring comprises: 
receiving, by the social media server from a user client of one of the plurality of developed users, a payment request including a payment amount, a merchant identifier (ID) of the merchant, and a developed user identifier (ID) of the one of the plurality of developed users (Paragraph [0038]); 
searching, by the social media server, through an available coupon list of the one of the plurality of developed users, based on the developed user ID, to locate the personal coupon of the promotion user that includes the merchant ID (Paragraph [0038]); 
deducting, by the social media server, a discount amount from the payment amount according to the personal coupon, to complete the payment request (Paragraph [0038]).
Regarding claims 37 and 48, Butler discloses wherein the recording comprises 
identifying the promotion user corresponding to the personal coupon according to the promotion user ID included in the personal coupon (Paragraph [0028]).
Butler discloses the limitation above. Butler does not explicitly disclose:
increasing the promotion effect information of the promotion user based on the payment amount of the consumption request or based on a number of use times of the personal coupon.
Wu teaches:
increasing the promotion effect information of the promotion user based on the payment amount of the consumption request or based on a number of use times of the personal coupon (Paragraph [0055]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butler to disclose increasing the promotion effect information of the promotion user based on the payment amount of the consumption request or based on a number of use 
Regarding claims 38 and 49, Butler does not explicitly disclose:
 wherein the feedback reward comprises at least one of a fund rebate provided to the promotion user, another coupon provided to the promotion user, and increasing a fund balance of the promotion user.
Wu teaches:
wherein the feedback reward comprises at least one of a fund rebate provided to the promotion user, another coupon provided to the promotion user, and increasing a fund balance of the promotion user (Paragraph [0046]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butler to disclose the feedback reward comprises at least one of a fund rebate provided to the promotion user, another coupon provided to the promotion user, and increasing a fund balance of the promotion user as taught by Wu because it would have effectively improved sharing of promotions between users.  Butler discloses generating, transmitting and/or tracking a plurality of coupons among a plurality of consumers using social media channels and other electronic distribution channels (Butler Abstract). Using the method and system for valuing and rewarding third party marketing of products via a social network of Wu would improve advertising and marketing approaches to reach a greater number of potential customers and improve sales by collection of social media marketing data (Wu Paragraph [0044]).
Regarding claims 39 and 50, Butler discloses wherein the feedback reward is provided to the promotion user once per preset time period (Paragraph [0036]).
Regarding claim 40, Butler discloses wherein the monitoring comprises: 

for each payment request, searching, by the social media server, through an available coupon list of the developed user of the user client from whom the payment request is received, based on the developed user ID, to locate the personal coupon of the promotion user, and deducting a discount amount from the payment amount according to the personal coupon, to complete the consumption request (Paragraph [0038]).
Bulter discloses the limitations above. Butler does not explicitly disclose: 
wherein the promotion effect information for the promotion user is updated according to a number of the plurality of developed users who have completed the consumption request.
Wu teaches:
wherein the promotion effect information for the promotion user is updated according to a number of the plurality of developed users who have completed the consumption request (Paragraph [0055]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butler to disclose the promotion effect information for the promotion user is updated according to a number of the plurality of developed users who have completed the consumption request as taught by Wu because it would have effectively improved sharing of promotions between users.  Butler discloses generating, transmitting and/or tracking a plurality of coupons among a plurality of consumers using social media channels and other electronic distribution channels (Butler Abstract). Using the method and system for valuing and rewarding third party marketing of products via a social network of Wu would improve advertising and marketing approaches to reach a greater number of potential customers and improve sales by collection of social media marketing data (Wu Paragraph [0044]).
Regarding claim 41, Butler does not explicitly disclose:
wherein the feedback reward comprises at least one of a fund rebate provided to the promotion user, another coupon provided to the promotion user, and increasing a fund balance of the promotion user.
Wu teaches:

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butler to disclose the feedback reward comprises at least one of a fund rebate provided to the promotion user, another coupon provided to the promotion user, and increasing a fund balance of the promotion user as taught by Wu because it would have effectively improved sharing of promotions between users.  Butler discloses generating, transmitting and/or tracking a plurality of coupons among a plurality of consumers using social media channels and other electronic distribution channels (Butler Abstract). Using the method and system for valuing and rewarding third party marketing of products via a social network of Wu would improve advertising and marketing approaches to reach a greater number of potential customers and improve sales by collection of social media marketing data (Wu Paragraph [0044]).
Regarding claim 42, Butler discloses wherein the feedback reward is provided to the promotion user once per preset time period (Paragraph [0036]).
Regarding claim 43, Butler discloses wherein the monitoring comprises collecting, by the social media server, data application information of the personal coupon (Paragraph [0023]).
Regarding claim 44, Butler discloses wherein the data application information comprises one or more of a number of use times of the personal coupon and a payment amount associated with the personal coupon (Paragraph [0020]).
Regarding claim 45, Butler does not explicitly disclose:
 wherein providing the feedback reward comprises calculating, by the social media server, a rebate amount for the promotion user according to a rule associated with the personal coupon and the data application information, and recording the calculated rebate amount into a social media account of the promotion user.
Wu teaches:
wherein providing the feedback reward comprises calculating, by the social media server, a rebate amount for the promotion user according to a rule associated with the personal coupon and the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butler to disclose providing the feedback reward comprises calculating, by the social media server, a rebate amount for the promotion user according to a rule associated with the personal coupon and the data application information, and recording the calculated rebate amount into a social media account of the promotion user as taught by Wu because it would have effectively improved sharing of promotions between users.  Butler discloses generating, transmitting and/or tracking a plurality of coupons among a plurality of consumers using social media channels and other electronic distribution channels (Butler Abstract). Using the method and system for valuing and rewarding third party marketing of products via a social network of Wu would improve advertising and marketing approaches to reach a greater number of potential customers and improve sales by collection of social media marketing data (Wu Paragraph [0044]).
Regarding claim 51, Butler discloses wherein the monitoring code comprises collecting code configured to cause the at least one processor to collect data application information of the personal coupon (Paragraph [0023]).
Regarding claim 52, Butler discloses wherein the data application information comprises one or more of a number of use times of the personal coupon and a payment amount associated with the personal coupon (Paragraph [0020]).
Regarding claim 53, Butler does not explicitly disclose:
 wherein the providing code comprises calculating code configured to cause the at least one processor to calculate a rebate amount for the promotion user according to a rule associated with the personal coupon and the data application information, and record the calculated rebate amount into a social media account of the promotion user.
Wu teaches:
wherein the providing code comprises calculating code configured to cause the at least one processor to calculate a rebate amount for the promotion user according to a rule associated with the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butler to disclose calculating code configured to cause the at least one processor to calculate a rebate amount for the promotion user according to a rule associated with the personal coupon and the data application information, and record the calculated rebate amount into a social media account of the promotion user as taught by Wu because it would have effectively improved sharing of promotions between users.  Butler discloses generating, transmitting and/or tracking a plurality of coupons among a plurality of consumers using social media channels and other electronic distribution channels (Butler Abstract). Using the method and system for valuing and rewarding third party marketing of products via a social network of Wu would improve advertising and marketing approaches to reach a greater number of potential customers and improve sales by collection of social media marketing data (Wu Paragraph [0044]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571) 272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621